Citation Nr: 0704077	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the veteran was 
service connected for diabetes mellitus, type II based on 
presumptive exposure to herbicides in service.  The same 
rating decision denied service connection for 
arteriosclerotic heart disease, claimed as secondary to the 
veteran's diabetes mellitus.

This claim was previously denied by the Board in a decision 
dated in March 2004.  The veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated in July 2005, the 
Court granted a joint motion by the veteran and VA General 
Counsel, which was incorporated by reference, to vacate the 
decision and remand the case for readjudication in accordance 
with the joint motion.


REMAND

The record shows that the veteran suffered an acute 
myocardial infraction in March 1991, and had a triple 
coronary bypass in October 1991.  Thereafter, sometime in 
1992 or 1993, according to the account given a VA medical 
examiner, the veteran was diagnosed with diabetes mellitus, 
type II, which the veteran avers was the proximate cause of 
his arteriosclerotic heart disease.  The RO and the Board 
denied service connection for the veteran's arteriosclerotic 
heart disease.  While there were medical opinions indicating 
that the veteran's diabetes at least contributed to his heart 
disease, the Board previously found that the preponderance of 
the medical evidence of record was against the claim.  

In the joint motion to remand, the parties agreed that the 
Board had failed in its duty to assist because it had not 
obtained private medical records identified by the veteran.  
Specifically, it was agreed that there was evidence that the 
veteran had been treated by John H. Cieszkowski, M.D., and at 
the Beaumont Hospital in Troy, Michigan, and that those 
treatment records were not of record.  Since the Court's 
remand, a response has been received from the Beaumont 
Hospital, showing implantation of a cardioverter 
defibrillator in December 2002.  The veteran's authorized 
representative also provided five written statements from the 
veteran's two treating physicians:  three from Dr. Trombly, 
one of which is new to the record, and two from Dr. 
Cieszkowski, both of which are new to the record.  In a 
January 2007 brief to which the five statements were 
attached, the veteran's representative waived consideration 
of the new evidence by the agency of original jurisdiction 
(AOJ), and asserted that the submission of this evidence 
satisfied the need for records not previously obtained, as 
iterated in the joint motion.  

While the veteran's representative indicates satisfaction 
that the missing records have been obtained, the Board is not 
satisfied.  On remand, the RO will be asked to obtain all of 
the pertinent treatment records from Drs. Trombly and 
Cieszkowski, from the Beaumont Hospital, and any additional 
relevant records of treatment, VA and private, that can be 
identified and that are not of record.  The veteran is 
reminded that he has a responsibility to cooperate fully with 
VA's reasonable efforts to obtain relevant records.  
38 C.F.R. § 3.159(c)(1)(i); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (duty to assist is not a one-way 
street; a veteran cannot passively wait for help where he may 
or should have information essential in obtaining evidence).

The Board will also remand for an expert medical opinion to 
explain and reconcile the competing medical opinions of 
record.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and the 
implementing VA regulations is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim 
for service connection on a 
secondary basis; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice to 
the veteran must include the 
criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should also request that 
the veteran identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to this claim.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran that have not been secured 
previously.  

At a minimum, the RO should seek to 
obtain, with proper authorization, 
the complete relevant treatment 
records from S. Trombly, M.D., 
John H. Cieszkowski, M.D., and the 
Beaumont Hospital in Troy, Michigan.  
The veteran should also be asked to 
identify every cardiologist who 
treated him in 1992 or 1993 and 
provide a release for any such 
records.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  

3.  After incorporating in the 
claims file the records sought 
above, the RO should obtain a 
medical opinion from a cardiologist 
regarding the onset of 
arteriosclerotic heart disease.  The 
claims file should be reviewed and 
the medical probabilities that 
arteriosclerotic heart disease was 
caused or made chronically worse by 
diabetes mellitus should be stated.  
The reviewer should address the 
medical opinions provided by Drs. 
Trombly and Cieszkowski, as well as 
the June 2002 VA opinion.  
Consideration should be given to the 
chronology of events as established 
by the evidence of record.  The 
conflicting opinions of record 
should be discussed and reconciled 
with the reviewer's conclusions.  If 
the reviewer arrives at an opinion 
that differs from any opinion 
already of record, an explanation 
for the difference should be 
provided.  

(If the above-requested opinion 
cannot be provided without 
examination, an examination of the 
veteran should be scheduled to 
facilitate the opinion.)  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to both old 
and new versions of 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

